Citation Nr: 1109319	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-25 202A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to March 3, 2009, and a rating higher than 70 percent since.

2.  Entitlement to service connection for a prostate condition due to exposure to Agent Orange.

3.  Entitlement to service connection for a skin rash due to exposure to Agent Orange

4.  Entitlement to service connection for a sinus condition due to exposure to Agent Orange.

5.  Entitlement to service connection for neuropathy of the feet and hands due to exposure to Agent Orange.

6.  Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for arthritic back pain.

9.  Entitlement to service connection for arthritic neck pain.

10.  Entitlement to service connection for disability due to radiation exposure.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial 30 percent rating, but denied service connection for hypertension, a heart condition, a prostate condition, a skin condition, bilateral hearing loss, tinnitus, neuropathy of the hands and feet, a neck condition, a back condition, a sinus condition, and for disability due to radiation exposure. 


In July 2005, in response, the Veteran filed a timely Notice of Disagreement (NOD) concerning all claims addressed in that July 2005 rating decision.  And in December 2006, the RO sent him a Statement of the Case (SOC) concerning all claims he had initiated an appeal concerning, and he then perfected his appeal to the Board the following month on all issues by also submitting a timely Substantive Appeal (VA Form 9).  38 C.F.R. § 20.200 (2010).

In June 2006, the RO granted a higher 50 percent rating for the PTSD.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

In February 2009 the Veteran indicated he was withdrawing six of his claims, specifically, those for service connection for a prostate condition, skin condition, neuropathy of the hands and feet, neck condition, sinus condition, and for disability due to radiation exposure.  38 C.F.R. § 20.204 (2010).  He continued his appeal for an even higher rating for his PTSD and for service connection for hypertension, a heart condition, bilateral hearing loss, tinnitus, and a back condition.

The RO subsequently, in July 2009, granted service connection for hypertension and a heart condition and additionally increased the rating for the PTSD to 70 percent as of March 3, 2009.  That rating decision satisfied the appeal as to the claims for service connection for hypertension and a heart condition because the Veteran did not separately appeal for higher ratings for these conditions or an earlier effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The issue of whether he was entitled to a rating higher than 50 percent for his PTSD prior to March 3, 2009, and a rating higher than 70 percent since, remained on appeal.

But in December 2010, the Veteran requested in writing the withdrawal of all issues remaining on appeal.


FINDING OF FACT

In December 2010, so prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that he is withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the December 2010 statement mentioned, the Veteran withdrew this appeal.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


